DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9-20-21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species IA in the reply filed on 12-29-20 is acknowledged.  The traversal is on the ground(s) that independent claims 1, 5, and 8 are sufficiently related that a thorough search for the subject matter of any one species would encompass a search for the subject matter of the remaining species. 
This is not found persuasive because the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  Specifically, the species are independent or distinct because the limitations of Species IA are not required in any of Species IB or Species IC, specifically the a distance between the tenth terminal and the second terminal is longer than a distance between the eighth terminal and the second terminal; the limitations of Species IB are not required in any of Species IA or Species IC, specifically a distance between the tenth terminal and the second terminal is longer than a distance between the fifth .
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 5-13 directed to an invention non-elected with traverse in the reply filed on 12-29-20. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1-4 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments on p. 2-3, filed on 8-30-21, are deemed persuasive and furthermore, the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations 

Specifically regarding the reasons for allowance of claim 1, see p. 2-3 of applicant’s arguments filed on 8-30-21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	12-3-21